DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a charging apparatus adapted to sense a physiological signal of a user as described in the office action with mail date 4/5/2021 but fails to disclose “the body further comprises: a first conductive structure, electrically connected to the first sensing electrode through a conductive wire and the measuring device, wherein the first sensing electrode transmits the physiological signal of the user to the measuring device through the first conductive structure, and wherein the measuring device further comprises: a first electrical contact point, electrically connected to the first conductive structure; and a second electrical contact point, electrically connected to the second sensing electrode through a direct contact, wherein the measuring device receives the physiological signal transmitted from the first conductive structure and the second sensing electrode through the first electrical contact point and the second electrical contact point” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2-5 and 8-11, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1. 
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        July 19, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 19, 2022